102 F.3d 1272
322 U.S.App.D.C. 244
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.HAT RANCH, INC., et al., Appellees,v.UNITED STATES of America, Appellee,County Of Otero, New Mexico, Appellant.
No. 96-5025.
United States Court of Appeals, District of Columbia Circuit.
Nov. 5, 1996.

Before:  WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record before the United States District Court for the District of Columbia, and on the briefs of counsel and oral argument before this court.  The issues have been accorded full consideration by this court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant challenges the district court's dismissal of its actions for failure to meet the jurisdictional requirements of the Quite Title Act.  See 28 U.S.C. § 2409a.  For substantially the reasons stated by the district court in its memorandum and order, see Hat Ranch, Inc., et al. v. Babbitt, et al., 932 F.Supp. 1 (D.D.C.1995), it is


3
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(A).